Citation Nr: 0014926	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from July 1970 to April 1974, 
and from April 1977 to July 1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA). Regional Office (RO) 
in Cleveland, Ohio, which, in part, denied the benefits 
currently sought on appeal.  

In August 1996, the Board rendered a decision with respect to 
other matters on appeal, but remanded the remaining two 
issues to the RO for further development, to include 
obtaining service medical records as well as a VA 
examination.  As these actions have been accomplished, but 
the denial of the claims has been continued, the claims file 
has been returned to the Board.

Following the Board's August 1996 remand, the RO learned that 
the veteran had relocated to Lubbock, Texas.  The claims file 
subsequently was transferred to the RO in Waco, Texas.  


FINDING OF FACT

The preponderance of the probative medical evidence of record 
establishes that the veteran does not currently have a back 
or right ankle disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  A right ankle disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Background

With regard to the first period of service, the service 
medical records reveal that in April 1970, the veteran 
underwent a physical examination prior to his entry into 
service in July 1970.  In his report of history, the veteran 
reported that he had low back weakness that was not severe 
and had fractured his right foot in 1966.  Physical 
examination did not reveal any current back or right ankle 
abnormality.  

In January 1974, the veteran underwent a separation 
examination prior to his discharge from his first period of 
service.  At that time, the examiner noted that the veteran 
had fallen and hurt his back prior to service in 1969 and had 
occasional pain, on and off, in the lower mid back.  It was 
noted that currently, with regard to the back, there was 
"NCNS" which appears to refer to "no complaints no 
symptoms."  Physical examination revealed full range of 
motion and strength.  No abnormality of the back or right 
ankle was identified.  

In October 1975, the veteran underwent an Air Force/Civilian 
examination.  In his report of history, the veteran reported 
that he had previously fractured his right foot and had had 
back pain in 1969.  The veteran was afforded a physical 
examination.  At that time, the examiner noted that the 
veteran had a history of back pain in 1969, but further noted 
that it was not incapacitating and the veteran had made a 
full recovery.  No current back or right ankle disabilities 
were indicated.  

With regard to the second period of service from April 1977 
to July 1993, the service medical records revealed that in 
February 1977, the veteran underwent a physical examination 
prior to his reentry into service in April 1977.  At that 
time, no abnormalities of the back or right ankle were noted, 
and he did not report any complaints relative to the back or 
right ankle.

On May 14, 1979, the veteran complained of right ankle pain 
of 2 days' duration.  He reported that he could not remember 
twisting his ankle.  He related that it had been broken 11 
years previously.  Physical examination revealed no swelling 
or dislocation.  There was full range of motion with no 
tenderness to touch, but there was pain when the foot was in 
the downward position.  The diagnosis was ankle sprain.  

In October 1982, the veteran underwent a physical 
examination.  At that time, no abnormalities of the back or 
right ankle were noted nor did he report any complaints 
relative to the back or right ankle.

On March 31, 1988, the veteran was treated for a provisional 
diagnosis of recurrent bilateral ankle strain.  It was noted 
that the veteran had a 23-year history of recurrent bilateral 
ankle strain.  The veteran related that he had been 
performing rehabilitative exercises for the past 5 weeks, 
without effect.  After further evaluation, it was revealed 
that the veteran had injured his left ankle 5 weeks 
previously.  

On April 10, 1989, the veteran was treated for complains of a 
sore back and neck of 3 days' duration, occurring after 
performing sit-ups.  The examiner noted that the veteran had 
left muscle spasm of the upper trapezius in the left cervical 
and left shoulder areas.  The diagnosis was left trapezius 
strain secondary to asymmetry.  

In May 1990, the veteran underwent a physical examination.  
At that time, no abnormalities of the back or right ankle 
were noted nor did he report any complaints relative to the 
back or right ankle.

The veteran was discharged in July 1993.  The report of 
discharge examination is not of record and could not be 
obtained.  

In August 1993, the veteran filed a claim for VA disability 
compensation.  In pertinent part, the veteran asserted that 
he injured his back during his first period of service in the 
early 1970's and also that he injured his right ankle during 
his second period of service in 1978.  

In September 1993, the veteran was afforded a VA examination.  
At that time, the veteran reported that he initially injured 
his back in 1973 during his first period of service.  
Thereafter, he related that he reinjured his back during his 
second period of service in 1992.  He related that there was 
no surgery and that he currently had constant lumbosacral 
pain with no radiation, but with intermittent pain and 
exacerbation with overuse.  In addition, the veteran reported 
that he had recurrent fracture of the right ankle.  The 
veteran related that his right ankle sometimes gave out when 
he was walking on flat ground.  Physical examination revealed 
that the veteran was able to flex his lumbosacral spine to 80 
degrees, extend to 10 degrees, rotate to the right and left 
30 degrees, and right and left bend to 30 degrees.  Straight 
leg raising was negative to 90 degrees times 2.  Deep tendon 
reflexes were 2/4 and equal bilaterally.  There was no 
atrophy or muscle spasm.  There was also no sensory or motor 
change.  The veteran was able to squat and arise without 
complaint as well as heel and toe stand without complaint.  
X-rays revealed that the vertebral bodies were intact and the 
disc spaces were maintained except for possible slight 
narrowing at L5-S1.  The diagnosis was recurrent lumbosacral 
strain.  With regard to the right ankle, the veteran 
demonstrated full range of motion without loss of function.  
There was no crepitation or effusion.  X-rays revealed no 
bone or joint abnormality.  The diagnosis was recurrent 
bilateral ankle strain.

In September 1997, the veteran was afforded another VA 
examination.  The examiner was requested to review the claims 
file, as it appeared that the prior examination was conducted 
without such a review.  Apparently, at that time of the 
examination, the veteran related that, prior to his entry 
into his first period of service, he injured his back 
lifting.  Thereafter, during his first period of service in 
1972, he reinjured his back when he lifted a heavy toolbox.  
Thereafter, in 1973, he related that he again reinjured his 
back when he twisted it.  The examiner noted that the veteran 
separated from the Air Force in 1974 and subsequently 
reentered service into the Army in 1977.  It was noted that 
during his second period of service, the veteran reportedly 
had difficulty with his back on occasion.  However, the 
examiner noted that any such back difficulties apparently did 
not prevent him from passing the Armed Forces physical 
training examination annually which included a 2 mile run, 60 
sit-ups, and 60 push-ups.  The veteran related that he 
continued these exercises even after he retired from the 
military.  Within the 4 years since retirement, the veteran 
related that he had experienced periodic back pain.  
Currently, the veteran reported that he was working full-time 
without physical restriction.  He related that his medical 
complaints were of occasional backache and stiffness.  The 
veteran denied radicular pain or low back pain.  There was no 
foot drop or history of the back locking down.  With regard 
to the right ankle, the veteran related that he initially 
injured his right ankle during high school playing 
basketball.  The veteran indicated that while it was not 
fractured, it became weak, and, ever since, stepping on 
uneven surfaces causes him to twist the ankle which results 
in occasional pain and swelling.  The veteran related that he 
had not had difficulty with his right ankle for several 
years.  

Physical examination revealed that the veteran ambulated with 
a normal gait and walked without any appliances and with easy 
mobility.  Examination of the back revealed that there was no 
evidence of injury or muscle spasm.  As regards range of 
motion of the back, the veteran was able to flex to 95 
degrees, extend to 35 degrees, laterally flex to 40 degrees, 
and rotate to 35 degrees.  Back motion was noted to be within 
normal limits.  Examination of the ankles, after checking all 
peripheral pulses and reflexes, showed that they were equal 
with 10 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  There was no evidence of instability, swelling, or 
discoloration.  All pulses were normal.  The veteran was able 
to stand on his toes as well as his heels without difficulty.  
All peripheral and cranial nerves were intact and peripheral 
reflexes were equal and symmetrical bilaterally. Romberg test 
was negative.  The diagnoses were history of back injury 
dating back to prior to onset of service with occasional 
backaches since that time with no evidence of residual 
limitation of motion or residual of back injury; and history 
of right ankle injury secondary to high school basketball 
injury with no evidence of residual limitation of motion or 
residual injury.  


B. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).

The veteran asserts that he injured his back during his first 
period of service (in the early 1970's) and that he injured 
his right ankle during his second period of service (in 
1978).  Service medical records reflect that he suffered a 
right ankle sprain in May 1979, and treatment for sore back 
and neck complaints in April 1989, diagnosed as left 
trapezius strain secondary to asymmetry.  Moreover, post-
service, a September 1993 VA examiner included in his report 
the veteran's reported history of in-service back and ankle 
injuries and continuing symptoms, and diagnosed recurrent 
lumbosacral strain and recurrent bilateral ankle strain.  
Accepting this evidence as credible for purposes of 
ascertaining whether the veteran's claims are well grounded 
(see King v. Brown, 5 Vet. App. 19, 21 (1993)), the Board 
finds that the evidence addressed above appears sufficient to 
establish the claims as, at least, plausible.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

However, a grant of service connection is predicated on the 
existence of current disability.  Indeed, Congress 
specifically limited entitlement to service-connection for 
disability resulting from in-service disease or injury.  See 
Brammer v. Derwinski, 3Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  While the 1993 
VA examiner rendered diagnoses of current back and ankle 
disabilities, those diagnoses appear to be based primarily on 
the history of in-service back and ankle injuries and 
continuing problems reported by the veteran, which is not 
fully substantiated by the record.  The actual service 
medical records reveal no evidence of any back injury, or 
treatment for or diagnosis specific to low back disability, 
and the Board is satisfied that all available service medical 
records have been obtained.  Further, with the exception of 
the single notation of right ankle sprain on one occasion in 
1979, there is no evidence of further ankle problems.  
Moreover, the only relevant clinical finding during the 1993 
examination appears to have been limitation of motion of the 
lumbosacral spine; an X-ray also was interpreted to reveal 
possible slight narrowing at L5-S1.  There are no other 
findings to support the diagnosis of "recurrent lumbosacral 
strain" and, notwithstanding the diagnosis of recurrent 
ankle sprain, no findings with respect to the right ankle 
were then rendered.  

In remanding the issues in 1996, the Board directed that the 
veteran undergo further examination specifically to ascertain 
whether, he in fact, suffers from current back or right ankle 
disability.  In the remand, the Board noted that there was no 
indication the prior examiner had, in fact, reviewed the 
claims file.  The requested examination was accomplished in 
September 1997, and, as indicated above, the report of that 
examination militates against the veteran's claims.  
Specifically, while the 1997 examiner  examination militates 
against the veteran's claims.  Significantly, although the 
examiner reviewed the claims file, and noted the veteran's 
reported in-service back and right ankle disabilities, he 
specifically concluded that there was no residual limitation 
of motion or residual of injury as regard either the back or 
right ankle.  Such conclusion is supported by normal clinical 
findings elicited during the examination.  The Board finds 
this medical opinion, supported by consideration of the 
veteran's pertinent medical history and current examination 
findings, more persuasive on the dispositive question of 
current disability.  Having so concluded, the Board need not 
address the question of whether, as the 1997 examiner 
concluded, the injuries resulting in the veteran's current 
complaints actually occurred prior to service.  Even 
assuming, arguendo, that the veteran did suffer back and 
right injuries in service, as contended, the more probative 
evidence of record establishes that there is no current back 
or right ankle disability upon which to predicate a grant of 
service connection.

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has low back and right ankle 
disabilities related to in-service injuries, and that he has 
experienced continuing symptoms since service.  The Board 
also acknowledges that the veteran exhibited some apparent 
limitation of back motion during the 1993 VA examination.  
Significantly, however, service connection may not be granted 
merely for symptoms, and the existence of symptoms (in and of 
themselves), does not establish current disability.  Indeed, 
it is the province of trained health care professionals to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
the disability.  As the veteran is a lay person without 
medical training or expertise, he is not competent to render 
an opinion on a medical matter; hence, his contentions in 
this regard have no probative value.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991). 

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for low back and right ankle disabilities.  
Hence, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal, and the veteran's claims must be denied.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a low back disability is denied.

Service connection for a right ankle disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

